EXHIBIT 10.2


 
FIRST AMENDMENT TO
 
PURCHASE AND SALE GREEMENT
 
This First Amendment to Purchase Agreement ("Amendment") is made as of the 14th
day of September, 2011, between the parties indicated below as Seller
("Seller"), and CYBERONICS, INC. a Delaware corporation ("Purchaser").
 
Background Facts
 
A.           Seller and Purchaser entered into that certain Purchase and Sale
Agreement (as amended, the "Agreement") dated effective August 23, 2011,
providing for the purchase and sale of the Property being more particularly
described therein.
 
B.           Seller and Purchaser desire to modify the Agreement in certain
respects as more particularly set forth in this Amendment.
 
NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:
 
Agreements
 
1.           Seller and Purchaser ratify the above background facts.  All
capitalized terms not defined in this Amendment shall have the same meanings
given them in the Agreement
 
2.           The Closing Date is hereby amended to be on September 15, 2011
 
3.           Neither Seller nor Purchaser waive any rights by entering into this
Amendment.
 
4.           Except as modified by this Amendment, the Agreement remains in full
force and effect in accordance with its original terms.  This Amendment may be
executed by facsimile or e-mail counterparts and the same shall be effective as
an original binding agreement.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 



SELLER:
 
NNN 100 CYBERONICS DRIVE, LLC,
a Delaware limited liability company


By:
Grubb & Ellis Realty Investors, LLC
 
a Virginia limited liability company
 
(f/k/a Triple Net Properties, LLC)
Its:
Manager
         
By:/s/ Todd
Mikles                                                               
 
Name:  Todd
Milkles                                                                          
 
Title:  President and
CEO                                                               





NNN 100 CYBERONICS DRIVE 1, LLC
NNN 100 CYBERONICS DRIVE 2, LLC
NNN 100 CYBERONICS DRIVE 3, LLC
NNN 100 CYBERONICS DRIVE 4, LLC
NNN 100 CYBERONICS DRIVE 5, LLC
NNN 100 CYBERONICS DRIVE 6, LLC
NNN 100 CYBERONICS DRIVE 7, LLC
NNN 100 CYBERONICS DRIVE 8, LLC
NNN 100 CYBERONICS DRIVE 9, LLC
NNN 100 CYBERONICS DRIVE 10, LLC
NNN 100 CYBERONICS DRIVE 11, LLC
NNN 100 CYBERONICS DRIVE 12, LLC
NNN 100 CYBERONICS DRIVE 13, LLC
NNN 100 CYBERONICS DRIVE 14, LLC




By:  /s/ Fred Jensen               

Fred Jensen
Vice President of each of the above entities


PURCHASER:


CYBERONICS, INC.




By:  /s/ Daniel J.
Moore                                                                                    
Name:  Daniel J.
Moore                                                                                    
Title:  President &
CEO                                                                                    